Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 	This office action is responsive to the amendment filed on 06/23/2022. As directed by the amendment: claims 10 and 16 have been amended, no claims have been withdrawn, claims 1-9 have been cancelled, and no new claims have been added.  Thus, claims 10-19 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ceraso (US 20100224622 A1) in view of Shinkai (US 20190200416) and SCHLIPF (US 3 A1).
Regarding claim 10, Ceraso discloses a planar heating element (see figure 2, i.e. an electric heating panel), comprising: 
a heating wire (2, i.e. called a serpentine-shaped resistance) that is repeatedly folded (i.e. called serpentine-shaped or U-shaped bends) in a manner covering a plane (see figures 4 and 5, i.e. a planar serpentine) surrounded by a contour line (see figure 3, i.e. the outline of the serpentine-shaped resistance 2 without the connector module MDC); and 
first and second conductive wires TRA, TRB (figs. 4-5, i.e. called pseudo-circular ends) configured to supply electric current to the heating wire (2), wherein the first and second conductive wires TRA, TRB (figs. 4-5, i.e. called pseudo-circular ends) have a width that is greater (see figures 4-5, i.e. the pseudo-circular ends are wider than the resistive serpentine 2) than a width of the heating wire (see figures 4-5) (¶ 0038), 
the first and second conductive wires TRA, TRB (figs. 4-5, i.e. called pseudo-circular ends) are located outside the plane, 
a heat generator (not labeled, see figures 1-2; ¶ 0036) included in the planar heating element (see figure 2, i.e. an electric heating panel) is only the heating wire (2, i.e. called a serpentine-shaped resistance) forming a series circuit, 
the heating wire (2, i.e. called a serpentine-shaped resistance) and the first and second conductive wires TRA, TRB (figs. 4-5, i.e. called pseudo-circular ends) are configured to be a single band-shaped conductor (see figures 4-5, i.e. only one resistive serpentine 2) formed from the same material (i.e. stainless steel; ¶ 0017, 0038-0039), 
the heating wire (2, i.e. called a serpentine-shaped resistance) includes linear portions (see figures 4-5) and folded portions (i.e. called serpentine-shaped or U-shaped bends), 
the heating wire (2, i.e. called a serpentine-shaped resistance) extends throughout the plane (see figures 4-5, i.e. a planar serpentine), 
the heating wire (2, i.e. called a serpentine-shaped resistance) includes a first end (see figures 4-5, i.e. the lower end of the resistive serpentine 2) located at the contour line and a second end (i.e. i.e. the upper end of the resistive serpentine 2) located at the contour line, and 

Ceraso discloses all the limitations of the claimed invention as set forth above, except for the first and second conductive wires have a lower electrical resistivity than the heating wire, each of the folded portions are located on a peripheral edge of the heat generator and connects ends of adjacent ones of the linear portions, the contour line includes a side that extends from the first end of the heating wire to the second end of the heating wire, the side of the contour line extending through the folded portions -2-Serial No. 17/262,589Docket No. OTI-030292 US PCTin the contour line, the contour line having an intermediate position between the first end and the second end, and the first conductive wire is connected to the first end of the heating wire and follows a portion of the side of the contour line that extends from the intermediate position to the first end of the heating wire.
However, Shinkai teaches the first 43d (fig. 5) and second 43c (fig. 5) conductive wires have a lower electrical resistivity than the heating wire 43b (fig. 5) (¶ 0048, i.e. the pair of lands 43c, 43d has a width broader than the heating wire 43b.  The pair of lands have a lower electrical resistivity than the heating wire is known in the art as evidenced by GIMA (US 20190297679, ¶ 0003, 0010, 0038, 0040, and 0089)). Shinkai further teaches the contour line (see figure 5, i.e. the contour of the heating wire 43b called heater) includes a side (i.e. the side facing the supported portion 43a2) that extends from the first end (i.e. the lower end) of the heating wire 43b (fig. 5) to the second end (i.e. the upper end) of the heating wire 43b (fig. 5), the contour line (see figure 5, i.e. the contour of the heating wire 43b called heater) having an intermediate position (i.e. the position between the lands 43c and 43d) between the first end and the second end, and the first conductive wire 43d (fig. 5, i.e. called land) is connected to the first end (i.e. the lower end) of the heating wire 43b (fig. 5) and follows a portion of the side (i.e. the side facing the supported portion 43a2) of the contour line that extends from the intermediate position (i.e. the position between the lands 43c and 43d) to the first end (i.e. the lower end) of the heating wire 43b (fig. 5) (¶ 0048, 0078). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Ceraso‘s reference, to substitute the pseudo-circular end TRA with the land 43d of Shinkai, as suggested and taught by Shinkai, for the purpose of yielding predictable result of providing electricity to the heater in order to heat the apparatus and providing uniformly generate radiation heat (¶ 0024). 
Moreover, SCHLIPF teaches each of the folded portions are located a peripheral edge of the heat generator (see figure 3a for example, i.e. the bended sections of the heating element 540) and connects ends of adjacent ones of the linear portions (see figure 3a), the side of the contour line extending through the folded portions -2-Serial No. 17/262,589Docket No. OTI-030292 US PCTin the contour line (i.e. the top and low sections of the outline extending through the bended sections of the heating element 540). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such heating element arrangement/configuration as set forth above, as suggested and taught by SCHLIPF, for the purpose of facilitating the arrangement of the electric heating element on the respective winding support and improves the stability of this arrangement (¶ 0024).

With respect to claim 11, Ceraso in view of Shinkai and SCHLIPF discloses the limitations of the claimed invention as set forth above of which Ceraso further discloses wherein the width of the first and second conductive wires TRA, TRB (figs. 4-5, i.e. called pseudo-circular ends) is greater than (see figures 4-5) or equal to two times the width of the heating wire (2, i.e. called a serpentine-shaped resistance).  Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 18, Ceraso in view of Shinkai and SCHLIPF discloses the limitations of the claimed invention as set forth above of which Ceraso further discloses wherein the first conductive wire TRA (figs. 4-5, i.e. called pseudo-circular end) extends from the first end (i.e. the lower end of the resistive serpentine 2) located at the contour line to follow the entirety of the portion (see figures 4-5) of the contour line extending from the first end toward the second end (i.e. i.e. the upper end of the resistive serpentine 2), except for the portion of the contour line being the side extending through the folded portions in the contour line. SCHLIPF teaches the portion of the contour line being a side extending through the folded portions in the contour line (i.e. the top and low sections of the outline extending through the bended sections of the heating element 540). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such heating element arrangement/configuration as set forth above, as suggested and taught by SCHLIPF, for the purpose of facilitating the arrangement of the electric heating element on the respective winding support and improves the stability of this arrangement (¶ 0024).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ceraso (US 20100224622 A1) in view of Shinkai (US 20190200416) and SCHLIPF (US 20190297678 A1) as applied to claim 10 above, and further in view of USAMI et al. (US 20170334364 A1).
Regarding claim 12, Ceraso in view of Shinkai and SCHLIPF discloses all the limitations of the claimed invention as set forth above of which Ceraso further discloses wherein the heating wire and the first and second conductive wires TRA, TRB (figs. 4-5, i.e. called pseudo-circular ends) form a current-carrying portion (i.e. underneath of cover 1COP), the planar heating element (i.e. an electric heating panel) further comprises: an insulation film 17B (fig. 7, i.e. electrically insulating material such as sheet of mica) that covers an entirety of the current-carrying portion (i.e. underneath of cover 1COP), except for a planar good thermal conductor that covers at least part of the current-carrying portion with the insulation film located between the planar good thermal conductor and the current-carrying portion.
However, USAMI et al. teaches a planar good thermal conductor (40A, i.e. a heated portion layer) that covers at least part of the current-carrying portion (47A, i.e. a heater) with the insulation film (47C, i.e. the PET sheet and a double-faced adhesive tape) located between the planar good thermal conductor (40A, i.e. a heated portion layer) and the current-carrying portion (47A, i.e. a heater). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such arrangement of layers as set forth above, as suggested and taught by USAMI, for the purpose of providing the entire light transmissive portion can be heated substantially evenly by the heated portion (¶ 0039).
With respect to claim 13, Ceraso in view of Shinkai, SCHLIPF, and USAMI et al discloses the limitations of the claimed invention as set forth above of which USAMI further discloses wherein the planar good thermal conductor (40A, i.e. a heated portion layer) covers at least part of the heating wire (47A, i.e. a heater) with the insulation film (47C, i.e. the PET sheet and a double-faced adhesive tape) located between the planar good thermal conductor (40A, i.e. a heated portion layer) and the heating wire (47A, i.e. a heater).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such arrangement of layers as set forth above, as suggested and taught by USAMI, for the purpose of providing the entire light transmissive portion can be heated substantially evenly by the heated portion (¶ 0039).
With respect to claim 14, Ceraso in view of Shinkai, SCHLIPF, and USAMI et al discloses the limitations of the claimed invention as set forth above of which USAMI further discloses wherein the insulation film (47C, i.e. the PET sheet and a double-faced adhesive tape) is attached to the current-carrying portion (47A, i.e. a heater), and the planar good thermal conductor (40A, i.e. a heated portion layer) is attached to the insulation film (47C, i.e. the PET sheet and a double-faced adhesive tape).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such arrangement of layers as set forth above, as suggested and taught by USAMI, for the purpose of providing the entire light transmissive portion can be heated substantially evenly by the heated portion (¶ 0039).

Claims 15 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bulgajewski et al. (US 20190031116 A1) as applied to claim 10 above, and further in view of Ceraso (US 20100224622 A1) in view of Shinkai (US 20190200416) and SCHLIPF (US 20190297678 A1).
Regarding claims 15 and 10, Bulgajewski et al. discloses a vehicle windshield device 14 (fig. 1), comprising: 
a camera cover (not labeled, i.e. a sensor system housing); 
a camera unit 18 (fig. 1) located in the camera cover; 
a light blocking hood 16 (fig. 1, i.e. a glare shield) located in the camera cover; and 
a planar heating element 30 (fig. 2, i.e. a heater sheet) configured to heat the light blocking hood 16 (fig. 1, i.e. a glare shield), except for wherein the planar heating element is the planar heating element according to claim 10 (see figure 10 as set forth above).
However, Ceraso in view of Shinkai and SCHLIPF teaches wherein the planar heating element is the planar heating element according to claim 10 (see claim 10 as set forth above). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bulgajewski‘s reference, to include such planar heating element as set forth above, as suggested and taught by Ceraso in view of Shinkai and SCHLIPF, for the purpose of yielding predictable result of providing electricity to the heater in order to heat the apparatus and providing uniformly generate radiation heat (¶ 0024 of Shinkai). 

Claim 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bulgajewski et al. (US 20190031116 A1) in view of Ceraso (US 20100224622 A1), Shinkai (US 20190200416), SCHLIPF (US 20190297678 A1), and USAMI et al. (US 20170334364 A1).
Regarding claim 16, Bulgajewski et al. discloses a vehicle windshield device 14 (fig. 1), comprising: 
a camera cover (not labeled, i.e. a sensor system housing); 
a camera unit 18 (fig. 1) located in the camera cover; 
a light blocking hood 16 (fig. 1, i.e. a glare shield) located in the camera cover; and 
a planar heating element 30 (fig. 2, i.e. a heater sheet) configured to heat the light blocking hood 16 (fig. 1, i.e. a glare shield),  
the first and second conductive wires 42a, 42b (fig. 2, i.e. conductive buses) are located outside the plane (see figure 2).
Bulgajewski et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the planar heating element includes a current-carrying portion and an insulation film that covers an entirety of the current-carrying portion, 
the current-carrying portion includes 
a heating wire that is repeatedly folded in a manner covering a plane surrounded by a contour line, and 
first and second conductive wires configured to supply electric current to the heating wire, 
the first and second conductive wires have a width that is greater than a width of the heating wire so that the first and second conductive wires have a lower electrical resistivity than the heating wire, 
a heat generator included in the planar heating element is only the heating wire forming a series circuit, 
the heating wire and the first and second conductive wires are configured to be a single band-shaped conductor formed from the same material, 
the heating wire includes linear portions and folded portions, 
each of the folded portions are located on the contour line and connects ends of adjacent ones of the linear portions, 
the heating wire extends throughout the plane, -5-Serial No. 17/262,589Docket No. OTI-030292 US PCT 
the heating wire includes a first end located at the contour line and a second end located at the contour line, 
the contour line includes a side that extends from the first end of the heating wire to the second end of the heating wire, the side of the contour line extending through the folded portions -2-Serial No. 17/262,589Docket No. OTI-030292 US PCTin the contour line, the contour line having an intermediate position between the first end and the second end, and the first conductive wire is connected to the first end of the heating wire and follows a portion of the side of the contour line that extends from the intermediate position to the first end of the heating wire, and 
the vehicle windshield device further comprises a planar good thermal conductor that covers at least part of the current-carrying portion with the insulation film located between the planar good thermal conductor and the current-carrying portion.
However, Ceraso in view of Shinkai and SCHLIPF discloses the limitations of the claimed invention as set forth above in claim 10 (same features) including of which Ceraso further discloses the planar heating element (i.e. an electric heating panel) further comprises: an insulation film 17B (fig. 7, i.e. electrically insulating material such as sheet of mica) that covers an entirety of the current-carrying portion (i.e. underneath of cover 1COP). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bulgajewski et al.‘s reference, to include such planar heating element as set forth, as suggested and taught by Ceraso in view of Shinkai and SCHLIPF, for the purpose of yielding predictable result of providing electricity to the heater in order to heat the apparatus and providing uniformly generate radiation heat (¶ 0024 of Shinkai). i 
Moreover, USAMI et al. teaches a planar good thermal conductor (40A, i.e. a heated portion layer) that covers at least part of the current-carrying portion (47A, i.e. a heater) with the insulation film (46, 47C, i.e. the PET sheet and a double-faced adhesive tape) located between the planar good thermal conductor (40A, i.e. a heated portion layer) and the current-carrying portion (47A, i.e. a heater). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such arrangement of layers as set forth above, as suggested and taught by USAMI, for the purpose of providing the entire light transmissive portion can be heated substantially evenly by the heated portion (¶ 0039).
With respect to claim 17, Bulgajewski et al. in view of Ceraso, Shinkai, SCHLIPF, and USAMI et al. discloses the limitations of the claimed invention as set forth above of which Bulgajewski further discloses wherein the light blocking hood (16) includes the planar good thermal conductor (¶ 0016-0019).
With respect to claim 19, Bulgajewski et al. in view of Ceraso, Shinkai, SCHLIPF, and USAMI et al. discloses the limitations of the claimed invention as set forth above of which Ceraso further discloses wherein the first conductive wire TRA (figs. 4-5, i.e. called pseudo-circular end) extends from the first end (i.e. the lower end of the resistive serpentine 2) located at the contour line to follow the entirety of the portion (see figures 4-5) of the contour line extending from the first end toward the second end (i.e. i.e. the upper end of the resistive serpentine 2), except for the portion of the contour line being the side extending through the folded portions in the contour line. SCHLIPF teaches the portion of the contour line being a side extending through the folded portions in the contour line (i.e. the top and low sections of the outline extending through the bended sections of the heating element 540). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such heating element arrangement/configuration as set forth above, as suggested and taught by SCHLIPF, for the purpose of facilitating the arrangement of the electric heating element on the respective winding support and improves the stability of this arrangement (¶ 0024).

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

xxx




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner,
 Art Unit 3761